Citation Nr: 0710117	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-00 144A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from January 1958 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran submitted medical evidence in September 2004, 
after his case was certified to the Board.  Even though the 
evidence was submitted without a waiver of RO consideration, 
the Board accepts it for inclusion in the record and 
consideration at this time because it consists entirely of 
duplicates of records already contained in the veteran's 
claims folder.  38 C.F.R. §§ 20.800, 20.1304 (2006).


FINDINGS OF FACT

1.  The veteran's CTS was not caused by his active military 
service from January 1958 to July 1986.  

2.  The veteran's DJD of the cervical spine was not caused by 
his active military service from January 1958 to July 1986.  


CONCLUSIONS OF LAW

1.  Service connection for CTS is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  Service connection for DJD of the cervical spine is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses for the 
claimed conditions.  Therefore, he has disabilities for VA 
purposes.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for CTS or a cervical spine 
problem.  In March 1983, the veteran had a cervical spine x-
ray which was within normal limits.  Also in March 1983, the 
veteran reported right arm pain and was diagnosed with 
epicondylitis of the right elbow.  He was treated with Motrin 
and instructed to heat his arm as needed to relieve pain.  
The veteran was not treated a second time for epicondylitis 
or any other arm or wrist disorder during service.  His 
separation examination was negative for any right elbow, arm, 
or wrist problems.  Overall, the service medical records 
provide evidence against this claim.   

The veteran's representative argued that a VA examination was 
necessary because the veteran's epicondylitis could have 
contributed to his CTS.  The Board finds that a remand for an 
examination is not in order.  Epicondylitis is an 
inflammation of the epicondyle or of the tissues adjoining 
the epicondyle of the humerus, while carpal tunnel syndrome 
is a complex of symptoms resulting from compression of the 
median nerve in the carpal tunnel.  There is nothing in the 
medical record that suggests that epicondylitis, which 
effects the elbow, is related to CTS, which is a result of 
compression of a nerve near the wrist and, therefore, no 
basis for a VA examination to be performed, even in light of 
the most recent decisions from the Court, which will be 
addressed below.  

Simply stated, the veteran's post-service medical records do 
not provide any link between the veteran's current 
disabilities and his period of military service or a 
condition treated in service.  The veteran was first 
diagnosed with cervical spine narrowing at C4-5 in October 
1994, eight years after leaving the military.  The Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the service and, most importantly, post-
service medical record provides strong evidence against these 
claims, indicating these disorders began well after service. 

The Board finds that the preponderance of the evidence is 
against service connection for CTS and DJD of the cervical 
spine.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the March 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2006).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The second and third elements are not met 
because there is no evidence to link the claimed disabilities 
to the veteran's period of active service. 

ORDER

Service connection for CTS is denied.  

Service connection for DJD of the cervical spine is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


